_____________

                                    No. 96-2568SD
                                    _____________

United States of America,           *
                                    *
                 Appellee,          *   Appeal from the United States
                                    *   District Court for the District
      v.                            *   of South Dakota.
                                    *
Transamerica Insurance Company,     *         [UNPUBLISHED]
                                    *
                 Appellant.         *
                              _____________

                          Submitted:   February 14, 1997

                            Filed: February 21, 1997
                                  _____________

Before McMILLIAN, JOHN R. GIBSON, and FAGG, Circuit Judges.
                              _____________


PER CURIAM.


     Transamerica       Insurance   Company   appeals   an   adverse   judgment    on
warehouseman's bonds issued on behalf of a federally licensed elevator to
ensure the elevator's performance for grain stored in its warehouses.
Having carefully reviewed the record and the parties' submissions, we
conclude that an extensive discussion is not warranted.         The district court
has written a thorough opinion, and we have nothing to add to the district
court's analysis.       We conclude the judgment of the district court was
correct, and we affirm on the basis of the district court's opinion.              See
8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.